DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing interposed between the support element and the gear as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 3 and 6, the term “it” and “them” are non- descriptive terms and are not considered proper language.  The terms “it and “them” should be changed to the structure that they represent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. 20160160585  in view of Alten 4670928.
Referring to claims 1-2 and 7, Fischer discloses a ground drilling device (1) having a drilling carriage (see paragraph 0012, support which the slide lies on) and a sled (slide, see paragraph 0012) movable back and forth on the drilling carriage, wherein at least one gear (2) is present for the drive (1) of the sled, whose rotary movement is transformed into a linear movement by means of a rack (5). Fisher does not disclose a force-relieving pathway (20) to relieve the gear of a radially introduced force. Alten teaches a force relieving pathway that  is formed by means of a support element (17) that is a pressure roller connected to a  gear (12).  Alten teaches that the support element relieves the radial load on the gear (see col. 1, lines 47-57).  As it would be advantageous to relieve radial load on the gear, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fischer to have a force-relieving pathway in view of the teachings of Alten.
Referring to claims 3, Alten teaches  a bracing element (14) extends along the rack (13),  where a portion of the element is being offset from it, and is adapted to brace the support element (17).
Referring to claim 4, Alten teaches the support element (17) is arranged coaxial to a gear (12) at a spacing from a drive for the gear.
Referring to claim 5, Alten teaches the support element (17) is adapted to rotate with a gear (12).
Referring to claim 8, Fischer discloses at least one further  gear (3, 4) is provided, standing in meshing engagement with the gear (2) and the rack (5).
.

Claim 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. 20160160585  in view of Alten 4670928, as applied to claim 2 and further in view of Morin et al. 20140033842 .
Referring to claim 6, Fischer as modified by Alten  discloses does not disclose the support element  is movable relative to the gear (Allen, support element 17is independently rotatably mounted on the shaft , see col. 2, lines 51-54 )  but does not disclose  a bearing interposed between them.  Morin teaches that bearing help to reduce efficiency losses ( see paragraph 0071, the last sentence).  As it would be advantageous to reduce efficiency losses, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fischer, as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pusheck 20160251914 teaches a drive mechanism with a  gear with a rack that has  support element (86) with a bracing element (94).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Giovanna Wright/Primary Examiner, Art Unit 3672